 

Exhibit 10.1

--------------------------------------------------------------------------------

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

among

 

CRITICAL PATH, INC.,

 

GENERAL ATLANTIC PARTNERS 74, L.P.,

 

GAPSTAR, LLC,

 

GAP COINVESTMENT PARTNERS II, L.P.,

 

GAPCO GMBH & CO. KG,

 

CAMPINA ENTERPRISES LIMITED,

 

AND

 

RICHMOND III, LLC

 

--------------------------------------------------------------------------------

 

Dated: December 29, 2004

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

ARTICLE I DEFINITIONS

   1

1.1

  

Definitions

   1 ARTICLE II PURCHASE AND SALE OF NOTES AND WARRANTS    9

2.1

  

Purchase and Sale of Notes and Warrants

   9

2.2

  

Filings

   9

2.3

  

Certificate of Determination

   9

2.4

  

Closings; Deliveries

   9 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY    11

3.1

  

Corporate Existence and Power

   11

3.2

  

Authorization; No Contravention

   12

3.3

  

Governmental Authorization; Third Party Consents

   12

3.4

  

Binding Effect

   12

3.5

  

Litigation

   12

3.6

  

Compliance with Laws

   13

3.7

  

Capitalization

   13

3.8

  

No Default or Breach; Contractual Obligations

   14

3.9

  

Title to Properties

   15

3.10

  

Reports; Financial Statements

   15

3.11

  

Taxes

   15

3.12

  

No Material Adverse Change; Ordinary Course of Business

   16

3.13

  

Private Offering

   16

3.14

  

Labor Relations

   16

3.15

  

Employee Benefit Plans

   17

3.16

  

Liabilities

   18

3.17

  

Affiliate Transactions

   18

3.18

  

Intellectual Property

   18

3.19

  

Privacy of Customer Information

   20

3.20

  

Potential Conflicts of Interest

   20

3.21

  

Trade Relations

   20

3.22

  

Outstanding Borrowing

   20

3.23

  

Broker’s, Finder’s or Similar Fees

   21

3.24

  

CCC Section

   21

3.25

  

Disclosure

   21

3.26

  

Investments

   21

3.27

  

Sarbanes-Oxley Compliance

   21 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS    22

4.1

  

Existence and Power

   22

4.2

  

Authorization; No Contravention

   23

 

i



--------------------------------------------------------------------------------

4.3

  

Governmental Authorization; Third Party Consents

   23

4.4

  

Binding Effect

   23

4.5

  

Purchase for Own Account

   23

4.6

  

Restricted Securities

   24

4.7

  

Accredited Investor

   24

4.8

  

Experience

   24

4.9

  

Access to Information

   24

4.10

  

General Solicitation

   25

4.11

  

Reliance

   25 ARTICLE V CONDITIONS TO INITIAL CLOSING    25

5.1

  

Conditions to Investors’ Obligations

   25

5.2

  

Conditions to Company’s Obligations

   26 ARTICLE VI CONDITIONS TO SECOND CLOSING    27

6.1

  

Conditions to Investors’ Obligations

   27

6.2

  

Conditions to Company’s Obligations

   28 ARTICLE VII INDEMNIFICATION    29

7.1

  

Indemnification

   29

7.2

  

Notification

   29

7.3

  

Contribution

   30 ARTICLE VIII COVENANTS    31

8.1

  

Financial Statements and Other Information

   31

8.2

  

FIRPTA Certificate

   31

8.3

  

Reservation of Series F Preferred Stock and Common Stock

   32 ARTICLE IX TERMINATION    32

9.1

  

Termination

   32 ARTICLE X MISCELLANEOUS    33

10.1

  

Survival of Representations and Warranties

   33

10.2

  

Notices

   33

10.3

  

Successors and Assigns; Third Party Beneficiaries

   35

10.4

  

Amendment and Waiver

   35

10.5

  

Counterparts

   35

10.6

  

Richmond III Registration Rights

   35

10.7

  

Coinvestor Sub-Group Board Seat

   36

10.8

  

Observer Rights

   36

10.9

  

Certain Series F Preferred Stock Terms

   36

10.10

  

Headings

   37

10.11

  

Governing Law

   37

10.12

  

Severability

   37

10.13

  

Rules of Construction

   37

10.14

  

Entire Agreement

   37

10.15

  

Fees

   37

10.16

  

Publicity; Confidentiality

   37

10.17

  

Further Assurances

   38

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

A

  

Form of Note

B

  

Form of Warrant

C

  

Articles of Incorporation

D

  

By-laws

E

  

Form of Series F Certificate of Determination

F

  

Form of Paul, Hastings, Janofsky & Walker, LLP Opinion

 

SCHEDULES

 

2.1(a)

  

Purchased Notes and Warrants at Initial Closing

2.1(b)

  

Purchased Notes and Warrants at Second Closing

3.3

  

Governmental Authorization and Third Party Consents

3.5

  

Claims

3.7(a)

  

Capitalization

3.10(a)

  

SEC Reports

3.12

  

Material Adverse Changes

3.17

  

Affiliate Transactions

3.20

  

Conflicts of Interest

3.22

  

Indebtedness

3.26

  

Investments

 

iii



--------------------------------------------------------------------------------

NOTE AND WARRANT PURCHASE AGREEMENT

 

NOTE AND WARRANT PURCHASE AGREEMENT, dated December 29, 2004 (this “Agreement”),
among General Atlantic Partners 74, L.P., a Delaware limited partnership,
GapStar, LLC, a Delaware limited liability company, GAP Coinvestment Partners
II, L.P., a Delaware limited partnership, GAPCO GmbH & Co. KG, a German limited
partnership, Campina Enterprises Limited (“Campina”), and Richmond III, LLC
(collectively, the “Investors”) and Critical Path, Inc., a California
corporation (the “Company”),

 

WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
proposes to issue and sell to the Investors, at the Initial Closing (as
hereinafter defined), (i) senior notes, substantially in the form attached
hereto as Exhibit A (each a “Note” and, collectively, the “Notes”) having an
aggregate principal amount of eleven million dollars ($11,000,000), allocated
among each Investor in the principal amount set forth opposite such Investor’s
name on Schedule 2.1(a) hereto and (ii) warrants, substantially in the form
attached hereto as Exhibit B (each a “Warrant” and, collectively, the
“Warrants”) to purchase, subject to the terms and conditions thereof, the
aggregate number of shares of the Company’s Series F Redeemable Convertible
Preferred Stock, $0.001 par value per share (the “Series F Preferred Stock”) set
forth opposite each Investor’s name on Schedule 2.1(a) hereto, at an exercise
price per share equal to $14.00 (the “Warrant Exercise Price”); and

 

WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
proposes to issue and sell to the Investors, at the Second Closing, (i) Notes
having an aggregate principal amount of seven million dollars ($7,000,000),
allocated among each Investor in the principal amount set forth opposite such
Investor’s name on Schedule 2.1(b) hereto and (ii) Warrants to purchase, subject
to the terms and conditions thereof, the aggregate number of shares of Series F
Preferred Stock set forth opposite each Investor’s name on Schedule 2.1(b)
hereto, at the Warrant Exercise Price.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

 

“Affiliate” shall mean any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.

 



--------------------------------------------------------------------------------

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

 

“Registration Rights Agreement” means the Company’s Third Amended and Restated
Registration Rights Agreement, dated as of March 9, 2004.

 

“Amendment to Preferred Stock Rights Agreement” means an amendment to the
Company’s Preferred Stock Rights Agreement to permit the Investors to purchase
the Warrants hereunder without causing such Investors to become Acquiring
Persons (as defined in the Preferred Stock Rights Agreement).

 

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company in effect on the Initial Closing Date and attached
hereto as Exhibit C.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the State of California are
authorized or required by law or executive order to close.

 

“By-laws” means the by-laws of the Company in effect on the Initial Closing Date
and attached hereto as Exhibit D.

 

“CK Purchasers” means Campina Enterprises Limited, Cenwell Limited, Great
Affluent Limited, Dragonfield Limited and Lion Cosmos Limited and their
transferees.

 

“Claims” has the meaning set forth in Section 3.5 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.

 

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act and
Exchange Act.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Common Stock Warrant” or “Common Stock Warrants,” as the case may be, means
those certain warrants to purchase Common issued to General Atlantic Entities
pursuant to that certain Stock and Warrant Purchase and Exchange Agreement,
dated as of November 8, 2001.

 

“Commonly Controlled Entity” means any entity which is under common control with
the Company within the meaning of Code Section 414(b), (c), (m), (o) or (t).

 

2



--------------------------------------------------------------------------------

“Common Shares” means the shares of Common Stock issuable on conversion of the
shares of Series F Preferred Stock.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Plans” has the meaning set forth in Section 3.15 of this Agreement.

 

“Condition of the Company” means the assets, business, properties, operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
or failure or inability to perform in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument to which such Person is a party or
by which it or any of its property is bound.

 

“Conversion” has the meaning set forth in Section 2.1(a).

 

“Conversion Notice” has the meaning set forth in Section 2.5 of this Agreement.

 

“Copyrights” means any foreign or United States copyright registrations and
applications for registration thereof, and any non-registered copyrights.

 

“Environmental Laws” means federal, state, local and foreign laws, principles of
common laws, civil laws, regulations, and codes, as well as orders, decrees,
judgments or injunctions, issued, promulgated, approved or entered thereunder
relating to pollution, protection of the environment or public health and
safety.

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Financial Statements” has the meaning set forth in Section 3.10 of this
Agreement.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“General Atlantic Entities” means General Atlantic Partners 74, L.P., a Delaware
limited partnership, GAP Coinvestment Partners II, L.P., a Delaware limited
partnership, GapStar, LLC, a Delaware limited liability company, and GAPCO GmbH
& Co. KG, a German limited partnership.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), (b) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable and accrued commercial or trade liabilities arising in the ordinary
course of business, (c) all interest rate and currency swaps, caps, collars and
similar agreements or hedging devices under which payments are obligated to be
made by such Person, whether periodically or upon the happening of a
contingency, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or Investor under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
indebtedness secured by any Lien (other than Permitted Liens) on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is non-recourse to the
credit of that Person, and (g) any Contingent Obligation of such Person.

 

“Indemnified Party” has the meaning set forth in Section 7.1 of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 7.1 of this Agreement.

 

4



--------------------------------------------------------------------------------

“Initial Closing” has the meaning set forth in Section 2.4(a) of this Agreement.

 

“Initial Closing Date” has the meaning set forth in Section 2.4(a) of this
Agreement.

 

“Intellectual Property” has the meaning set forth in Section 3.18 of this
Agreement.

 

“Internet Assets” means any Internet domain names and other computer user
identifiers and any rights in and to sites on the worldwide web, including
rights in and to any text, graphics, audio and video files and html or other
code incorporated in such sites.

 

“Investment” means (i) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of assets (other than
equipment, inventory, supplies or other assets acquired in the ordinary course
of business of the Company), capital stock, bonds, notes, debentures,
partnership, joint venture or other ownership interests or other securities of
any Person, (ii) any deposit with, or advance, loan or other extension of credit
to, or on behalf of, any Person (other than deposits made in connection with the
purchase of equipment, inventory, services, leases, supplies or other assets in
the ordinary course of business of the Company), (iii) any other capital
contribution to or investment in such Person, including, without limitation, any
guaranty obligation incurred for the benefit of such Person. For the sake of
clarity, Investments shall include any transfer of property or assets by the
Company to any of its Subsidiaries or by any Subsidiary of the Company to any
other Subsidiary.

 

“IP Agreements” has the meaning set forth in Section 3.18(a)(iii) of this
Agreement.

 

“Knowledge” means the knowledge of the Company and Chief Executive Officer,
Chief Financial Officer, and Senior Vice President, General Counsel of the
Company (who are Mark J. Ferrer, James Clark and Michael J. Zukerman) after due
inquiry.

 

“Liabilities” has the meaning set forth in Section 3.16 of this Agreement.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred stock and equity related preferences).

 

“Losses” has the meaning set forth in Section 7.1 of this Agreement.

 

“Material Contractual Obligations” has the meaning set forth in Section 3.8 of
this Agreement.

 

5



--------------------------------------------------------------------------------

“NASD Rules” has the meaning set forth in Section 3.27(b).

 

“Nasdaq” means The Nasdaq Stock Market, Inc.

 

“Notes” has the meaning set forth in the recitals to this Agreement.

 

“Orders” has the meaning set forth in Section 3.2 of this Agreement.

 

“Patents” means any foreign or United States patents and patent applications,
including any divisions, continuations, continuations-in-part, substitutions or
reissues thereof, whether or not patents are issued on such applications and
whether or not such applications are modified, withdrawn or resubmitted.

 

“Permitted Investments” means (i) Investments in cash or cash equivalents, (ii)
accounts receivable created, acquired or made in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms; (iii)
Investments existing on the Initial Closing Date, and listed on Schedule 3.26
hereto, (iv) loans to employees, directors or officers of the Company in
connection with the award of convertible bonds or capital stock under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement, (v) other advances or loans to employees, directors, officers or
agents of the Company in the ordinary course of business not to exceed $500,000
in the aggregate at any time outstanding; (vi) loans, advances and Investments
in or by foreign Subsidiaries; (vii) any acquisition for which the prior written
consent of the holders of a majority of the outstanding principal amount of
Notes issued by the Company pursuant to this Agreement has been obtained, or
(viii) other loans, advances and investments of a nature not contemplated by the
foregoing sections in an amount not to exceed $500,000 in the aggregate at any
time outstanding.

 

“Permitted Liens” has the meaning set forth in the Note.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Plan” means any employee benefit plan, arrangement, policy, program, agreement
or commitment (whether or not an employee plan within the meaning of Section
3(3) of ERISA), including, without limitation, any employment, consulting or
deferred compensation agreement, executive compensation, bonus, incentive,
pension, profit-sharing, savings, retirement, stock option, stock purchase or
severance pay plan, any life, health, disability or accident insurance plan,
whether oral or written, whether or not subject to ERISA, as to which the
Company or any Commonly Controlled Entity has or in the future could have any
direct or indirect, actual or contingent liability.

 

“Requirements of Law” means, as to any Person, any law (including Environmental
Laws), statute, treaty, rule, regulation, right, privilege, qualification,

 

6



--------------------------------------------------------------------------------

license or franchise or determination of an arbitrator or a court or other
Governmental Authority or stock exchange, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or pertaining to any or all of the transactions contemplated
or referred to herein.

 

“Retiree Welfare Plan” means any welfare plan (as defined in Section 3(1) of
ERISA) that provides benefits to current or former employees beyond their
retirement or other termination of service (other than coverage mandated by
Section 4980A of the Code, commonly referred to as “COBRA,” the cost of which is
fully paid by the current or former employee or his or her dependents).

 

“Richmond III” means Richmonds III, LLC.

 

“Sarbanes-Oxley Act” has the meaning set forth in Section 3.27(a) of this
Agreement.

 

“SEC Reports” has the meaning set forth in Section 3.10 of this Agreement.

 

“Securities” has the meaning set forth in Section 4.8 of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Second Closing” has the meaning set forth in Section 2.4(b) of this Agreement.

 

“Second Closing Date” has the meaning set forth in Section 2.4(b) of this
Agreement.

 

“Series D Preferred Stock” means the Series D Cumulative Redeemable Convertible
Preferred Stock of the Company, par value $0.001 per share.

 

“Series F Certificate of Determination” means the Certificate of Determination
of Preferences of Series F Redeemable Convertible Preferred Stock, substantially
in the form attached hereto as Exhibit E.

 

“Series E Preferred Stock” means the Series E Redeemable Convertible Preferred
Stock of the Company, par value $0.001 per share.

 

“Series F Preferred Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Software” means any computer software programs, source code, object code, data
and documentation, including, without limitation, any computer software programs
that incorporate and run the Company’s pricing models, formulae and algorithms.

 

7



--------------------------------------------------------------------------------

“Stock Equivalents” means any security or obligation which is by its terms
convertible into or exchangeable or exercisable for shares of common stock or
other capital stock of the Company, and any option, warrant or other
subscription or purchase right with respect to common stock or such other
capital stock.

 

“Stock Option Plans” means the Company’s stock option plans and employee
purchase plans pursuant to which shares of restricted stock and options to
purchase shares of Common Stock are reserved and available for grant to
officers, directors, employees and consultants of the Company.

 

“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated as of November 26, 2003, by and among the Company and the parties named
therein.

 

“Subsidiaries” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person. Unless otherwise qualified, or the context otherwise requires, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

 

“Taxes” means any federal, state, provincial, county, local, foreign and other
taxes (including, without limitation, income, profits, windfall profits,
alternative, minimum, accumulated earnings, personal holding company, capital
stock, premium, estimated, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and property taxes,
import duties and other governmental charges and assessments), whether or not
measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto, and
including expenses associated with contesting any proposed adjustments related
to any of the foregoing.

 

“Trade Secrets” means any trade secrets, research records, processes,
procedures, manufacturing formulae, technical know-how, technology, blue prints,
designs, plans, inventions (whether patentable and whether reduced to practice),
invention disclosures and improvements thereto.

 

“Trademarks” means any foreign or United States trademarks, service marks, trade
dress, trade names, brand names, designs and logos, corporate names, product or
service identifiers, whether registered or unregistered, and all registrations
and applications for registration thereof.

 

“Transaction Documents” means, collectively, this Agreement, the Notes, the
Warrants, the Amendment to the Preferred Stock Rights Agreement and the Waivers.

 

8



--------------------------------------------------------------------------------

“Waivers” means the waivers and consents, dated the date hereof, executed by (i)
the requisite holders of the Company’s Series D Preferred Stock and (ii) the
requisite General Atlantic Entities, CK Purchasers and Vectis CP Holdings, LLC,
in each case to consent to and approve, to the extent necessary, the
transactions and agreements contemplated by the Transaction Documents and to
waive any rights they may have under that certain Amended and Restated
Stockholders Agreement, dated November 26, 2003.

 

“Warrant” or “Warrants,” as the case may be, has the meaning set forth in the
recitals to this Agreement.

 

“Warrant Exercise Price” has the meaning set forth in the recitals to this
Agreement.

 

“Warrant Shares” means the shares of Series F Preferred Stock issuable upon
exercise of the Warrants.

 

ARTICLE II

 

PURCHASE AND SALE OF NOTES AND WARRANTS

 

2.1 Purchase and Sale of Notes and Warrants. Subject to the terms and conditions
of this Agreement, (a) on the Initial Closing Date, each of the Investors,
severally and not jointly, agrees to purchase, and the Company agrees to sell
and issue to each Investor, (i) a Note, in the aggregate principal amount set
forth opposite such Investor’s name on Schedule 2.1(a) hereto and (ii) a Warrant
to purchase the aggregate number of shares of Series F Preferred Stock set forth
opposite such Investor’s name on Schedule 2.1(a) hereto and (b) on the Second
Closing Date, each of the Investors, severally and not jointly, agrees to
purchase, and the Company agrees to sell and issue to each Investor, (i) a Note,
in the aggregate principal amount set forth opposite such Investor’s name on
Schedule 2.1(b) hereto and (ii) a Warrant to purchase the aggregate number of
shares of Series F Preferred Stock set forth opposite such Investor’s name on
Schedule 2.1(b) hereto. Each of the Notes shall be due and payable upon the
terms and conditions set forth in the Notes and herein. All payments by the
Company under the Notes of principal and interest shall be as set forth in the
Notes.

 

2.2 Filings. Upon the terms and conditions of this Agreement, on the Initial
Closing Date, the Company shall file with the Secretary of State of the State of
California the Series F Certificate of Determination.

 

2.3 Certificate of Determination. The Series F Preferred Stock shall have the
preferences and rights set forth in the Series F Certificate of Determination.

 

2.4 Closings; Deliveries.

 

(a) Initial Closing. Subject to the terms and conditions of this Agreement, the
initial purchase and sale of the Notes and Warrants contemplated by

 

9



--------------------------------------------------------------------------------

Section 2.1(a) of this Agreement (the “Initial Closing”) shall be held on
December 30, 2004 (the “Initial Closing Date”), at the offices of Paul,
Hastings, Janofsky & Walker, LLP, 55 Second Street, San Francisco, California,
or at such other time and place as the Company and the Investors may mutually
agree. At the Initial Closing, signature pages transmitted by facsimile will be
acceptable, with originals to immediately follow.

 

(b) Second Closing. Subject to the terms and conditions of this Agreement, the
second purchase and sale of the Notes and Warrants contemplated by Section
2.1(b) of this Agreement (the “Second Closing”) shall be held on the third
Business Day after the last to occur of the satisfaction or waiver by the
Investors of the conditions set forth in Section 6.1 and the satisfaction or
waiver by the Company of the conditions set forth in Section 6.2 (the “Second
Closing Date”), at the offices of Paul, Hastings, Janofsky & Walker, LLP, 55
Second Street, San Francisco, California, or at such other time and place as the
Company and the Investors may mutually agree. At the Second Closing, signature
pages transmitted by facsimile will be acceptable, with originals to immediately
follow.

 

(c) Deliveries by the Company at the Initial Closing. At the Initial Closing,
subject to the terms and conditions hereof, the Company shall execute and
deliver to each Investor:

 

(i) a duly executed Note representing the aggregate principal amount set forth
opposite such Investor’s name on Schedule 2.1(a), a duly executed Warrant to
purchase the aggregate number of shares of Series F Preferred Stock set forth
opposite such Investor’s name on Schedule 2.1(a) and each of the other
Transaction Documents to which the Company is a party; and

 

(ii) such other documentation required to be provided by the Company pursuant to
Section 5.1.

 

(d) Deliveries by each Investor at the Initial Closing. At the Initial Closing,
subject to the terms and conditions hereof, each Investor shall:

 

(i) execute and deliver to the Company each of the other Transaction Documents
to which it is a party; and

 

(ii) pay the aggregate purchase price for the Notes and the Warrants to be
purchased at the Initial Closing, by wire transfer, in the aggregate amount set
forth opposite such Investor’s name on Schedule 2.1(a) to the following account
(the “Account”):

 

Silicon Valley Bank

3003 Tasman Dr

Santa Clara, CA 95054

Tel: 415-512-4224

 

10



--------------------------------------------------------------------------------

Account Name:

   Critical Path, Inc.     

350 The Embarcadero 6th Floor

San Francisco, CA 95648

 

Bank Acct: 3300229151

 

ABA: 121140399

 

SWIFT CODE: SVBKUS6S

 

(e) Deliveries by the Company at the Second Closing. At the Second Closing,
subject to the terms and conditions hereof, the Company shall execute and
deliver to each Investor a duly executed Note representing the aggregate
principal amount set forth opposite such Investor’s name on Schedule 2.1(b), a
duly executed Warrant to purchase the aggregate number of shares of Series F
Preferred Stock set forth opposite such Investor’s name on Schedule 2.1(b) and
such documentation required to be provided by the Company pursuant to Section
6.1.

 

(f) Deliveries by each Investor at the Second Closing. At the Second Closing,
subject to the terms and conditions hereof, each Investor shall pay the
aggregate purchase price for the Notes and the Warrants to be purchased at the
Second Closing by wire transfer to the Account, in the aggregate amount set
forth opposite such Investor’s name on Schedule 2.1(b).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each of the Investors that, except as
disclosed or incorporated by reference in the SEC Reports or the Disclosure
Schedules:

 

3.1 Corporate Existence and Power. The Company and each of its Subsidiaries (a)
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation; (b) has all requisite corporate
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;
(c) is duly qualified as a foreign corporation, licensed and in good standing
under the laws of each jurisdiction in which its ownership, lease or operation
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
material adverse effect on the Condition of the Company and (d) has the
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and each of the other Transaction Documents. No
jurisdiction, other than those referred to in clause (c) above, has claimed, in
writing or otherwise, that the Company or any of its Subsidiaries is required to
qualify as a foreign corporation or other entity therein, and the Company or any
of its Subsidiaries does not file any franchise,

 

11



--------------------------------------------------------------------------------

income or other tax returns in any other jurisdiction based upon the ownership
or use of property therein or the derivation of income therefrom.

 

3.2 Authorization; No Contravention. The execution, delivery and performance by
the Company of this Agreement and each of the other Transaction Documents and
the transactions contemplated hereby and thereby (a) have been duly authorized
by all necessary corporate action of the Company; (b) do not contravene the
terms of the Articles of Incorporation or the By-laws; (c) do not violate,
conflict with or result in any breach, default or contravention of (or with due
notice or lapse of time or both would result in any breach, default or
contravention of), or the creation of any Lien under, any Contractual Obligation
of the Company or any of its Subsidiaries or any Requirement of Law applicable
to the Company or any of its Subsidiaries except such violations or conflicts
that would not reasonably be expected to have a material adverse effect on the
Condition of the Company; and (d) do not violate any judgment, injunction, writ,
award, decree or order of any nature (collectively, “Orders”) of any
Governmental Authority against, or binding upon, the Company or any of its
Subsidiaries.

 

3.3 Governmental Authorization; Third Party Consents. Except as set forth in
Schedule 3.3, no approval, consent, compliance, exemption, authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person, and no lapse of a waiting period under a Requirement of Law, is
necessary or required in connection with the execution, delivery or performance
(including, without limitation, the sale, issuance and delivery of the Warrants,
the Warrant Shares or the Common Shares) by, or enforcement against, the Company
of this Agreement and the other Transaction Documents or the transactions
contemplated hereby and thereby, other than (a) the notification to The NASDAQ
National Market for the listing of the shares of Common Shares and applicable
blue-sky filings, (b) such as have already been obtained or such exemptive
filings as may be required under applicable securities laws, and (c) such other
filings as may be required following the Initial Closing Date or the Second
Closing Date under the Exchange Act.

 

3.4 Binding Effect. This Agreement and each of the other Transaction Documents
to which the Company is a party have been duly executed and delivered by the
Company, and this Agreement and each of the other Transaction Documents to which
the Company is a party constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

3.5 Litigation. Except as set forth on Schedule 3.5, there are no actions,
suits, proceedings, claims, complaints, disputes, arbitrations or investigations

 

12



--------------------------------------------------------------------------------

(collectively, “Claims”) pending or, to the Knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority against the Company or any of its Subsidiaries that seeks in excess of
$50,000 in damages nor is the Company aware that there is any basis for any of
the foregoing. The foregoing includes, without limitation, Claims pending or, to
the Knowledge of the Company, threatened or any basis therefor known by the
Company involving the prior employment of any employee of the Company or any of
its Subsidiaries, their use in connection with the business of the Company or
any of its Subsidiaries of any information or techniques allegedly proprietary
to any of their former employers or their obligations under any agreements with
prior employers. No Order has been issued by any court or other Governmental
Authority against the Company or any of its Subsidiaries purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any of the
other Transaction Documents.

 

3.6 Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with all Requirements of Law and all Orders
issued by any court or Governmental Authority against the Company in all
respects. To the Company’s Knowledge, there are no Requirements of Law which
could reasonably be expected to prohibit or restrict the Company or any of its
Subsidiaries from, or otherwise materially adversely effect the Company or any
of its Subsidiaries in, conducting its business in any jurisdiction in which it
now conducts its business.

 

3.7 Capitalization.

 

(a) (i) As of the Initial Closing Date, the authorized capital stock of the
Company shall consist of (A) 200,000,000 shares of Common Stock, of which
23,025,902 shares are outstanding, (B) one share of Special Voting Stock, par
value $0.001 per share, of the Company (C) 4,188,587 shares of Series D
Preferred Stock, of which 4,102,355 shares are outstanding, (E) 68,000,000
shares of Series E Preferred Stock, of which 55,894,801 shares are outstanding,
(F) 450,000 shares of Series F Preferred Stock, 385,710 of which shall be
reserved for issuance upon exercise of the Warrants, and (G) 2,286,412 shares of
undesignated “blank check” preferred stock. As of the date of this Agreement,
the aggregate number of shares of restricted stock and options to purchase
shares of Common Stock which may be issued under the Stock Option Plans are
18,745,440, of which 17,427,864 have been granted. The Company has reserved an
adequate number of shares of Common Stock for issuance upon conversion of the
Series F Preferred Stock.

 

(ii) As of the Second Closing Date, the authorized capital stock of the Company
shall consist of (A) 200,000,000 shares of Common Stock, (B) one share of
Special Voting Stock, par value $0.001 per share, of the Company, (C) 4,188,587
shares of Series D Preferred Stock, of which 4,102,355 shares shall be
outstanding, except that the number of shares of Series D Preferred Stock
outstanding may decrease due to the conversion of such shares to Common Stock,
(E) 68,000,000 shares of Series E Preferred Stock, of which 55,894,801 shares
shall be outstanding, (F) 450,000 of shares of Series F Preferred Stock,

 

13



--------------------------------------------------------------------------------

385,710 of which shall be reserved for issuance upon exercise of the Warrants,
except that the number of shares of Series E Preferred Stock outstanding may
decrease due to the conversion of such shares to Common Stock, and (G) 2,286,412
shares of undesignated blank check” preferred stock.

 

(iii) Except as set forth on Schedule 3.7(a) and except for the Warrants and the
Common Stock Warrants, there are no options, warrants, conversion privileges,
subscription or purchase rights or other rights presently outstanding to
purchase or otherwise acquire (A) any authorized but unissued, unauthorized or
treasury shares of the Company’s capital stock, (B) any Stock Equivalents or (C)
any other securities of the Company and there are no commitments, contracts,
agreements, arrangements or understandings to which the Company is a party to
issue any shares of the Company’s capital stock or any Stock Equivalents or
other securities of the Company.

 

(b) Effective as of not later than the Initial Closing Date and the Second
Closing Date, the Notes and Warrants to be issued at the First Closing and the
Second Closing, respectively, shall be duly authorized, and assuming the
accuracy of the representations and warranties of the Investors set forth in
Article IV of this Agreement, will be issued in compliance with the registration
and qualification requirements of all applicable federal, state and foreign
securities laws and will be free and clear of all other Liens.

 

(c) Effective as of not later than the Initial Closing Date and the Second
Closing Date, the Series F Preferred Stock issuable upon exercise of the
Warrants issued at the First Closing and the Warrants issued at the Second
Closing, respectively, and the shares of Common Stock issuable upon conversion
of such Series F Preferred Stock, respectively, shall in each case be duly
authorized and duly reserved for issuance, and when issued and delivered to the
Investors, will be validly issued, fully paid and non-assessable, not be subject
to any preemptive right or similar rights that have not been satisfied and
assuming the accuracy of the representations and warranties of the Investors set
forth in Article IV of this Agreement, will be issued in compliance with the
registration and qualification requirements of all applicable federal, state and
foreign securities laws and will be free and clear of all other Liens. None of
the issued and outstanding shares of Common Stock were issued in violation of
any preemptive rights.

 

3.8 No Default or Breach; Contractual Obligations. All of the Contractual
Obligations to which the Company or any of its Subsidiaries is a party, whether
written or oral, which are required by the Exchange Act to be disclosed in the
SEC Reports (collectively, “Material Contractual Obligations”) are valid,
subsisting, in full force and effect and binding upon the Company or its
Subsidiary, as the case may be, and the other parties thereto, and the Company
or its Subsidiary, as the case may be, has paid in full or accrued all amounts
due thereunder and has satisfied in full or provided for all of its liabilities
and obligations thereunder, except for such amounts as are being contested by
the Company in good faith. Neither the Company nor any of its Subsidiaries has
received notice of a default and is not in default under, or with respect to,
any Material Contractual Obligation nor, to the Knowledge of the Company, does
any

 

14



--------------------------------------------------------------------------------

condition exist that with notice or lapse of time or both would constitute a
default thereunder. To the Knowledge of the Company, no other party to any such
Contractual Obligation is in default thereunder, nor does any condition exist
that with notice or lapse of time or both would constitute a default by such
other party thereunder.

 

3.9 Title to Properties. The Company and each of its Subsidiaries has good,
record and marketable title in fee simple to, or holds interests as lessee under
leases in full force and effect in, all real property used in connection with
its business or otherwise owned or leased by it. The Company and each of its
Subsidiaries owns and has good, valid and marketable title to all of its
properties and assets used in its business or reflected as owned on the
Financial Statements, in each case free and clear of all Liens, except for
Permitted Liens, or that would required to be described in the notes to the
Financial Statements.

 

3.10 Reports; Financial Statements. As of the respective dates of their filing
with the Commission, all reports, registration statements and other filings,
together with any amendments thereto, filed by the Company with the Commission
since June 30, 2000 (the “SEC Reports”), complied in all material respects with
the applicable requirements of the Securities Act, the Exchange Act, and the
rules and regulations of the Commission promulgated thereunder, except as
disclosed in the SEC Reports. The SEC Reports did not at the time they were
filed with the Commission, or will not at the time they are filed with the
Commission, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. The Company has delivered or made available to the Investors
true and complete copies of, or will make available at each Investor’s request
the SEC Reports and any exhibits thereto. Except as set forth in Schedule
3.10(a), the Company is not aware of any issues raised by the Commission with
respect to any of the SEC Reports, other than those disclosed in the SEC
Reports.

 

(a) The consolidated financial statements (including, in each case, any related
schedules or notes thereto) contained in or incorporated by reference in the SEC
Reports and any such reports, registration statements and other filings to be
filed by the Company with the Commission prior to the Initial Closing Date or
the Second Closing Date, as the case may be (the “Financial Statements”), (i)
have been or will be prepared in accordance with the published rules and
regulations of the Commission and GAAP consistently applied during the periods
involved (except as may be indicated in the notes thereto) and (ii) fairly
present or will fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates thereof and the consolidated results of operations, statements of
stockholders’ equity and cash flows for the periods indicated, except that any
unaudited interim financial statements were or will be subject to normal and
recurring year-end adjustments and may omit footnote disclosure as permitted by
regulations of the Commission.

 

3.11 Taxes. (a) The Company and each of its Subsidiaries has paid all Taxes
which have come due and are required to be paid by it through the date hereof,
and all deficiencies or other additions to Tax, interest and penalties owed by
it in connection

 

15



--------------------------------------------------------------------------------

with any such Taxes, other than Taxes being disputed by the Company in good
faith for which adequate reserves have been made in accordance with GAAP; (b)
the Company and each of its Subsidiaries has timely filed or caused to be filed
all returns for Taxes that it is required to file on and through the date hereof
(including all applicable extensions), and all such Tax returns are accurate and
complete in all material respects; (c) with respect to all Tax returns of the
Company and each of its Subsidiaries, (i) there is no unassessed Tax deficiency
proposed or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries and (ii) no audit is in progress with respect to any
return for Taxes, no extension of time is in force with respect to any date on
which any return for Taxes was or is to be filed and no waiver or agreement is
in force for the extension of time for the assessment or payment of any Tax; (d)
all provisions for Tax liabilities of the Company and each of its Subsidiaries
have been disclosed in the Financial Statements and made in accordance with GAAP
consistently applied, and all liabilities for Taxes of the Company and each of
its Subsidiaries attributable to periods prior to or ending on the Initial
Closing Date or the Second Closing Date, as the case may be, have been
adequately disclosed in the Financial Statements; and (e) there are no Liens for
Taxes on the assets of the Company or any of its Subsidiaries, other than
Permitted Liens.

 

3.12 No Material Adverse Change; Ordinary Course of Business. Except as set
forth on Schedule 3.12, since December 31, 2003, (a) there has not been any
material adverse change in the Condition of the Company, (b) neither the Company
nor any of its Subsidiaries has participated in any transaction material to the
Condition of the Company, including, without limitation, declaring or paying any
dividend or declaring or making any distribution to its stockholders except out
of the earnings of the Company or its Subsidiary, as the case may be, (c)
neither the Company nor any of its Subsidiaries has entered into any Material
Contractual Obligation, other than in the ordinary course of business and (d)
there has not occurred a material change in the accounting principles or
practice of the Company or any of its Subsidiaries except as required by reason
of a change in GAAP.

 

3.13 Private Offering. Neither the Company nor any authorized Person acting on
its behalf has, in connection with the offer, sale, exchange or issuance of the
Notes, the Warrants, the Warrant Shares or the Common Shares, engaged in (a) any
form of general solicitation or general advertising (as those terms are used
within the meaning of Rule 502(c) under the Securities Act), (b) any action
involving a public offering within the meaning of Section 4(2) of the Securities
Act, or (c) any action that would require the registration under the Securities
Act of the offering, sale, exchange or issuance of the Notes, the Warrants, the
Series F Preferred Shares and the Common Shares pursuant to this Agreement or
that would violate applicable state securities or “blue sky” laws. As used
herein, the terms “offer” and “sale” have the meanings specified in Section 2(3)
of the Securities Act.

 

3.14 Labor Relations . Except as could not reasonably be expected to have a
material adverse effect on the Condition of the Company: (a) neither the Company
nor any of its Subsidiaries is engaged in any unfair labor practice; (b) there
is no strike, labor dispute, slowdown or stoppage pending or, to the Knowledge
of the

 

16



--------------------------------------------------------------------------------

Company, threatened against the Company or any of its Subsidiaries; (c) neither
the Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or contract; and (d) no union organizing activities are taking place.
To the Knowledge of the Company, no officer or key employee, or any group of key
employees, intends to terminate their employment with the Company or any of its
Subsidiaries. To the Knowledge of the Company, each of the officers and key
employees of the Company and each of its Subsidiaries spends all, or
substantially all, of his business time on the business of the Company or its
Subsidiary, as the case may be. To the Knowledge of the Company, none of the
employees of the Company or any of its Subsidiaries is resident in the United
States in violation of any Requirement of Law.

 

3.15 Employee Benefit Plans.

 

(a) The SEC Reports list or describe each Plan that the Company or any of its
Subsidiaries maintains or to which the Company or any of its Subsidiaries
contributes (the “Company Plans”). Neither the Company nor any of its
Subsidiaries has any liability under any Plans other than the Company Plans.
Except as described in or incorporated by reference in the SEC Reports, neither
the Company nor any Commonly Controlled Entity maintains or contributes to, or
has within the preceding six years maintained or contributed to, or may have any
liability with respect to any Plan subject to Title IV of ERISA or Section 412
of the Code or any “multiple employer plan” within the meaning of the Code or
ERISA. Each Company Plan (and related trust, insurance contract or fund) has
been established and administered in accordance with its terms, and complies in
form and in operation with the applicable requirements of ERISA and the Code and
other applicable Requirements of Law. All contributions (including all employer
contributions and employee salary reduction contributions) which are due have
been paid to each Company Plan.

 

(b) No Claim with respect to the administration or the investment of the assets
of any Company Plan (other than routine claims for benefits) is pending.

 

(c) Except as could not reasonably be expected to have a material adverse effect
on the Condition of the Company, each Company Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and has been so
qualified during the period since its adoption; each trust created under any
such Plan is exempt from tax under Section 501(a) of the Code and has been so
exempt since its creation.

 

(d) No Company Plan is a Retiree Welfare Plan.

 

(e) Neither the consummation of the transactions contemplated by this Agreement
nor any termination of employment following such transactions will accelerate
the time of the payment or vesting of, or increase the amount of, compensation
due to any employee or former employee whether or not such payment would
constitute an “excess parachute payment” under Section 280G of the Code.

 

(f) There are no unfunded obligations under any Company Plan which are not fully
reflected in the Financial Statements.

 

17



--------------------------------------------------------------------------------

(g) Except as could not reasonably be expected to have a material adverse effect
on the Condition of the Company, the Company has no liability, whether absolute
or contingent, including any obligations under any Company Plan, with respect to
any misclassification of any person as an independent contractor rather than as
an employee.

 

3.16 Liabilities. Neither the Company nor any of its Subsidiaries has any direct
or indirect obligation or liability (the “Liabilities”) which are not fully
reflected or reserved against in the Financial Statements, other than
Liabilities not exceeding $1,000,000 in the aggregate incurred since December
31, 2003 in the ordinary course of business. The Company has no Knowledge of any
circumstance, condition, event or arrangement that could reasonably be expected
to give rise hereafter to any Liabilities of the Company or any of its
Subsidiaries that, individually or in the aggregate, could have a material
adverse effect on the Condition of the Company.

 

3.17 Affiliate Transactions. Except as set forth on Schedule 3.17, in the twelve
(12) months preceding the date hereof, neither the Company nor any of its
Subsidiaries has sold, leased or otherwise transferred any property or assets
to, or purchased, leased or otherwise acquired any property or assets from, or
otherwise engaged in any other transactions with, any of its Affiliates, except
in (a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an arm’s
length basis from unrelated third parties, (b) transactions exclusively between
the Company and one or more of its Subsidiaries, or between two or more
Subsidiaries of the Company, and which do not involve any other Affiliate and
(c) transactions under the agreements listed on Schedule 3.17 hereto.

 

3.18 Intellectual Property.

 

(a) (i) The Company and each of its Subsidiaries is the owner of all, or has the
license or right to use, sell and license all of, the Copyrights, Patents, Trade
Secrets, Trademarks, Internet Assets, Software and other proprietary rights
(collectively, “Intellectual Property”) that are used in connection with its
business as presently conducted, free and clear of all Liens, other than
Permitted Liens.

 

(ii) None of the Intellectual Property is subject to any outstanding Order, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending or, to the Knowledge of the Company, threatened, which
challenges the validity, enforceability, use or ownership of the item.

 

(iii) The Company and each of its Subsidiaries has substantially performed all
obligations imposed upon it under all Intellectual Property licenses,
sublicenses, distributor agreements and other agreements under which the Company
or any of its Subsidiaries is either a licensor, licensee or distributor, except
such licenses, sublicenses and other agreements relating to off-the-shelf

 

18



--------------------------------------------------------------------------------

software which is commercially available on a retail basis and used solely on
the computers of the Company or its Subsidiaries (collectively, the “IP
Agreements”). The Company and each of its Subsidiaries is not, nor to the
Knowledge of the Company is any other party thereto, in breach of or default
thereunder in any respect, nor is there any event which with notice or lapse of
time or both would constitute a default thereunder. All of the IP Agreements are
valid, enforceable and in full force and effect, and will continue to be so on
identical terms immediately following the Initial Closing and the Second
Closing, as the case may be, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

 

(iv) None of the Intellectual Property currently sold or licensed by the Company
or any of its Subsidiaries to any Person or used by or licensed to the Company
or any of its Subsidiaries by any Person infringes upon or otherwise violates
any Intellectual Property rights of others, except as could not reasonably be
expected to have a material adverse effect on the Condition of the Company.

 

(b) No litigation is pending and no Claim has been made against the Company or
any of its Subsidiaries or, to the Knowledge of the Company, is threatened,
contesting the right of the Company or any of its Subsidiaries to sell or
license to any Person or use the Intellectual Property presently sold or
licensed to such Person or used by the Company or any of its Subsidiaries. To
the Knowledge of the Company, no Person is infringing upon or otherwise
violating the Intellectual Property rights of the Company or any of its
Subsidiaries.

 

(c) No former employer of any employee of the Company or any of its Subsidiaries
has made a claim against the Company or any of its Subsidiaries or, to the
Knowledge of the Company, against any other Person, that such employee or such
consultant is utilizing Intellectual Property of such former employer.

 

(d) To the Knowledge of the Company, none of the Trade Secrets, wherever
located, the value of which is contingent upon maintenance of confidentiality
thereof, has been disclosed to any Person other than employees, representatives
and agents of the Company or any of its Subsidiaries, except as required
pursuant to the filing of a patent application by the Company or any of its
Subsidiaries.

 

(e) It is not necessary for the business of the Company or any of its
Subsidiaries to use any Intellectual Property owned by any director, officer,
employee or consultant of the Company or any of its Subsidiaries (or persons the
Company or any of its Subsidiaries presently intends to hire). To the Company’s
Knowledge, at no time during the conception or reduction to practice of any of
the Intellectual Property of the Company or any of its Subsidiaries was any
developer, inventor or other contributor to such Intellectual Property operating
under any grants from any Governmental Authority or subject to any employment
agreement, invention assignment, nondisclosure agreement

 

19



--------------------------------------------------------------------------------

or other Contractual Obligation with any Person that could materially adversely
affect the rights of the Company or any of its Subsidiaries to its Intellectual
Property.

 

3.19 Privacy of Customer Information. Neither the Company nor any of its
Subsidiaries use any of the customer information it receives through its website
or otherwise in an unlawful manner, or in a manner violative of the privacy
policy of the Company or its Subsidiary, as the case may be, or the privacy
rights of its customers. Neither the Company nor any of its Subsidiaries has
collected any customer information through its website in an unlawful manner or
in violation of its privacy policy. The Company and each of its Subsidiaries has
adequate security measures in place to protect the customer information it
receives through its website and which it stores in its computer systems from
illegal use by third parties or use by third parties in a manner violative of
the rights of privacy of its customers. The Company and each of its Subsidiaries
represents to its customers that it assures complete security as to the customer
information it receives through its website.

 

3.20 Potential Conflicts of Interest. Except as set forth on Schedule 3.20, no
officer, director or stockholder beneficially owning more than five percent (5%)
of the outstanding shares of Common Stock, to the Knowledge of the Company, no
spouse of any such officer, director or stockholder, and, to the Knowledge of
the Company, no Affiliate of any of the foregoing (a) owns, directly or
indirectly, any interest in (excepting less than one percent (1%) stock holdings
for investment purposes in securities of publicly held and traded companies), or
is an officer, director, employee or consultant of, any Person which is, or is
engaged in business as, a competitor, lessor, lessee, supplier, distributor, or
customer of, or Investor to or borrower from, the Company or any of its
Subsidiaries; (b) owns, directly or indirectly, in whole or in part, any
tangible or intangible property that the Company or any of its Subsidiaries use,
in the conduct of business; or (c) has any cause of action or other claim
whatsoever against, or owes or has advanced any amount to, the Company or any of
its Subsidiaries, except for claims in the ordinary course of business such as
for accrued vacation pay, accrued benefits under employee benefit plans, and
similar matters and agreements existing on the date hereof.

 

3.21 Trade Relations. There exists no actual or, to the Knowledge of the
Company, threatened termination, cancellation or limitation of, or any material
adverse modification or change in, the business relationship of the Company or
any of its Subsidiaries, or the business of the Company or any of its
Subsidiaries, with any customer or supplier or any group of customers or
suppliers whose purchases or inventories provided to the business of the Company
or any of its Subsidiaries are individually or in the aggregate material to the
Condition of the Company.

 

3.22 Outstanding Borrowing. Schedule 3.22 sets forth the amount of all
Indebtedness of the Company and each of its Subsidiaries as of the date hereof,
the Liens

 

20



--------------------------------------------------------------------------------

that relate to such Indebtedness and that encumber the Assets and the name of
each Investor thereof. No Indebtedness is entitled to any voting rights in any
matters voted upon by the holders of the Common Stock.

 

3.23 Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by the Company or any of
its Subsidiaries in connection with the transactions contemplated hereby based
on any agreement, arrangement or understanding with the Company or any of its
Subsidiaries or any action taken by any such Person.

 

3.24 CCC Section. The provisions of Section 1203 of the California Corporations
Code are not applicable to the transactions contemplated by this Agreement or
any of the Transaction Documents.

 

3.25 Disclosure. This Agreement and the documents and certificates furnished to
the Investors by the Company do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.

 

3.26 Investments. As of the date hereof, except as set forth on Schedule 3.26
hereto, neither the Company nor any of its Subsidiaries has made an Investment
in any Person, other than a Permitted Investment.

 

3.27 Sarbanes-Oxley Compliance.

 

(a) The financial statements of the Company, together with the related schedules
and notes, that are incorporated by reference in the Registration Statement and
the Prospectus filed with the Commission on December 24, 2003, as amended: (i)
present fairly, in all material respects, the financial position of the Company
as of the dates indicated and the results of operations and cash flows of the
Company for the periods specified; (ii) have been prepared in compliance with
requirements of the Exchange Act and in conformity with generally accepted
accounting principles in the United States applied on a consistent basis during
the periods presented and the schedules included in the Registration Statement
present fairly, in all material respects, the information required to be stated
therein; and (iii) comply with the antifraud provisions of the Federal
securities laws. There are no financial statements (historical or pro forma)
that are required to be included in the Registration Statement and the
Prospectus that are not included as required by the Securities Act. All non-GAAP
financial measures included or incorporated by reference in the Registration
Statement or the Prospectus comply in all material respects with the applicable
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and
the rules and regulations promulgated by the Commission thereunder.

 

(b) The Company’s Board of Directors has validly appointed an Audit Committee
whose composition satisfies the requirements of Rule 4350A(d)(2) of the Rules of
the National Association of Securities Dealers, Inc. (the “NASD Rules”) and the

 

21



--------------------------------------------------------------------------------

Board of Directors and/or the Audit Committee has adopted a charter that
satisfies the requirements of Rule 4350A(d)(1) of the NASD Rules.

 

(c) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 and 15d-15 under the Exchange Act). Such
disclosure controls and procedures are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and principal financial officer by others within the Company.
As of the end of the Company’s last completed fiscal quarter, such disclosure
controls and procedures were effective to perform the functions for which they
were established, and the Company will use commercially reasonable efforts to
ensure that the Company’s disclosure controls and procedures remain effective to
perform the functions for which they were established. The Company’s auditors
and the Audit Committee of the Board of Directors have been advised of: (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. Since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
changes in internal controls over financial reporting that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
control over financial reporting. The principal executive officer and the
principal financial officers of the Company have made all certifications
required by the Sarbanes-Oxley Act and any related rules and regulations
promulgated by the Commission thereunder, and the statements contained in any
such certification are complete and correct. The Company is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act that are
effective and applicable to the Company, except for the requirements of the
Sarbanes-Oxley Act which are not yet required to be complied with by the
Company. The Company has established procedures to implement timely additional
rules and regulations applicable to the Company that may be promulgated by the
Commission pursuant to the Sarbanes-Oxley Act.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE

INVESTORS

 

Each of the Investors hereby represents and warrants, severally and not jointly,
to the Company as follows:

 

4.1 Existence and Power. Such Investor (a) is a limited partnership,
corporation, partnership or limited liability company duly organized and validly
existing under the laws of the jurisdiction of its formation and (b) has the
requisite partnership, corporate or limited liability company, as the case may
be, power and authority to

 

22



--------------------------------------------------------------------------------

execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Documents to which it is a party.

 

4.2 Authorization; No Contravention. The execution, delivery and performance by
such Investor of this Agreement and each of the other Transaction Documents to
which it is a party and the transactions contemplated hereby and thereby, (a)
have been duly authorized by all necessary partnership, corporate or limited
liability company, as the case may be, action, (b) do not contravene the terms
of such Investor’s organizational documents, or any amendment thereof, (c) do
not violate, conflict with or result in any breach or contravention of, or the
creation of any Lien under, any Contractual Obligation of such Investor or any
Requirement of Law applicable to such Investor, and (d) do not violate any
Orders of any Governmental Authority against, or binding upon, such Investor.

 

4.3 Governmental Authorization; Third Party Consents. Except for the Stockholder
Approval, no approval, consent, compliance, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person, and no lapse of a waiting period under any Requirement of Law, is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Investor of this Agreement and each of the
other Transaction Documents to which it is a party or the transactions
contemplated hereby and thereby.

 

4.4 Binding Effect. This Agreement and each of the other Transaction Documents
to which such Investor is a party, have been duly executed and delivered by such
Investor, and this Agreement and each of the other Transaction Documents to
which such Investor is a party, constitute the legal, valid and binding
obligations of such Investor, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

4.5 Purchase for Own Account. The Notes, the Warrants and the Warrant Shares or
Common Shares to be acquired by such Investor, respectively, are being or will
be acquired for its own account and with no intention of distributing or
reselling such Notes, Warrants, Warrant Shares or Common Shares or any part
thereof in any transaction that would be in violation of the securities laws of
the United States of America, any state of the United States or any foreign
jurisdiction, without prejudice, however, to the rights of such Investor at all
times to sell or otherwise dispose of all or any part of such Notes, Warrants,
Warrant Shares and Common Shares under an effective registration statement under
the Securities Act, or under an exemption from such registration available under
the Securities Act, and subject, nevertheless, to the disposition of such
Investor’s property being at all times within its control. If such Investor
should in the future decide to dispose of any of such Notes, Warrants, Warrant
Shares or Common Shares, such Investor understands and agrees that it may do so
only in compliance with the Securities Act and applicable state and foreign
securities laws, as then in effect. Such Investor agrees to the imprinting for
so long as required by law, of a

 

23



--------------------------------------------------------------------------------

legend on certificates representing all of its Notes, Warrants, Warrant Shares
and Common Shares to the following effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY FOREIGN JURISDICTION. THE SECURITIES MAY
NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

 

4.6 Restricted Securities. Such Investor understands that the Notes, the
Warrants, the Warrant Shares and Common Shares issuable upon exercise of the
Warrants and conversion of the Series F Preferred Stock (the “Securities”) will
not be registered at the time of their issuance under the Securities Act for the
reason that the sale provided for in this Agreement is exempt pursuant to
Section 4(2) of the Securities Act and that the reliance of the Company on such
exemption is predicated in part on such Investor’s representations set forth
herein.

 

4.7 Accredited Investor. Such Investor is an “Accredited Investor” within the
meaning of Rule 501 of Regulation D under the Securities Act, as presently in
effect.

 

4.8 Experience. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Investor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

4.9 Access to Information. Such Investor has reviewed the SEC Reports and has
been afforded: (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (b) access to publicly
available information about the Company and the Subsidiaries and the Condition
of the Company sufficient to enable it to evaluate its investment; and (c) the
opportunity to obtain such additional publicly

 

24



--------------------------------------------------------------------------------

available information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the SEC Reports and the Company’s
representations and warranties contained in the Transaction Documents.

 

4.10 General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

4.11 Reliance. Such Investor understands and acknowledges that: (a) the
Securities are being offered and sold to it without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (b) the availability of such exemption
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the foregoing representations and such Investor hereby consents to such
reliance.

 

ARTICLE V

 

CONDITIONS TO INITIAL CLOSING

 

5.1 Conditions to Investors’ Obligations. Each of the Investors’ obligation to
consummate the transactions contemplated by the Initial Closing pursuant to this
Agreement is subject to the fulfillment at or prior to the Initial Closing of
the following conditions, any of which may be waived in whole or in part by such
Investor:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Article III hereof shall be true and correct on the Initial
Closing Date.

 

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Initial Closing Date
shall have been performed or complied with.

 

(c) Compliance Certificate. The Company shall have delivered to the Investors a
certificate of the Company, executed by the Chief Executive Officer of the
Company and dated as of the Initial Closing Date, certifying to the fulfillment
of the conditions specified in Section 5.1(a) and Section 5.1(b) hereof.

 

25



--------------------------------------------------------------------------------

(d) Secretary’s Certificate. The Company shall have delivered to the Investors a
certificate from the Company, in form and substance satisfactory to the
Investors, dated as of the Initial Closing Date and signed by the Secretary or
an Assistant Secretary of the Company, certifying (i) that the Company is in
good standing with the Secretary of State of the State of California and (ii)
that the attached copies of the Articles of Incorporation, the By-laws, and
resolutions of the Board of Directors of the Company approving this Agreement
and each of the Transaction Documents to which the Company is a party and the
transactions contemplated hereby and thereby, are all true, complete and correct
and remain unamended and in full force and effect.

 

(e) Opinion of Counsel. The Company shall have caused the opinion of Paul,
Hastings, Janofsky & Walker, LLP, dated the Initial Closing Date, relating to
the transactions contemplated by the Initial Closing, substantially in the form
attached hereto as Exhibit F to be delivered to the Investors.

 

(f) Transaction Documents. The Company shall have executed and delivered to the
Investors each Transaction Document (other than this Agreement) to which it is a
party.

 

(g) Compliance with Laws. The issuance of Notes and the Warrants at the Initial
Closing pursuant to this Agreement and the Warrant Shares and Common Shares upon
exercise of such Warrants and conversion of the Warrant Shares, respectively,
pursuant to the terms of such Warrants, the Series F Certificate of
Determination and this Agreement shall be legally permitted by all Requirements
of Law to which the Company is subject.

 

(h) Qualifications. All authorizations, approvals, consents or permits, if any,
of any Person that are required in connection with the lawful issuance and sale
of the Notes and the Warrants at the Initial Closing pursuant to this Agreement
and the Warrant Shares and Common Shares upon exercise of such Warrants and
conversion of the Warrant Shares, respectively, pursuant to the terms of such
Warrants, the Series F Certificate of Determination and this Agreement shall be
duly obtained and effective as of the Initial Closing Date.

 

(i) Certificate of Determination. The Company shall have duly filed with the
Secretary of State of the State of California the Series F Certificate of
Determination.

 

(j) Deliveries. Simultaneously with the Initial Closing, the Company shall make
the deliveries set forth in Section 2.4(c).

 

5.2 Conditions to Company’s Obligations. The Company’s obligation to consummate
the transactions contemplated by the Initial Closing pursuant to this Agreement
is subject to the fulfillment at or prior to the Initial Closing of the
following conditions, any of which may be waived in whole or in part by the
Company:

 

(a) Representations and Warranties. The representations and warranties made by
the Investors in Article IV hereof shall be true and correct on the Initial
Closing Date.

 

26



--------------------------------------------------------------------------------

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Investors on or prior to the Initial Closing
Date shall have been performed or complied with.

 

(c) Deliveries. Simultaneously with the Initial Closing, the Investors shall
make the deliveries set forth in Section 2.4(d).

 

ARTICLE VI

 

CONDITIONS TO SECOND CLOSING

 

6.1 Conditions to Investors’ Obligations. Each of the Investors’ obligation to
consummate the transactions contemplated by the Second Closing pursuant to this
Agreement is subject to the fulfillment at or prior to the Second Closing of the
following conditions, any of which may be waived in whole or in part by such
Investor:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Article III hereof shall be true and correct on the Second
Closing Date.

 

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Second Closing Date
shall have been performed or complied with.

 

(c) Compliance Certificate. The Company shall have delivered to the Investors a
certificate of the Company, executed by the Chief Executive Officer of the
Company and dated as of the Second Closing Date, certifying to the fulfillment
of the conditions specified in Section 6.1(a) and Section 6.1(b) hereof.

 

(d) Secretary’s Certificate. The Company shall have delivered to the Investors a
certificate from the Company, in form and substance satisfactory to the
Investors, dated as of the Second Closing Date and signed by the Secretary or an
Assistant Secretary of the Company, certifying (i) that the Company is in good
standing with the Secretary of State of the State of California and (ii) that
the attached copies of the Articles of Incorporation, the By-laws, and
resolutions of the Board of Directors of the Company approving this Agreement
and each of the Transaction Documents to which the Company is a party and the
transactions contemplated hereby and thereby, are all true, complete and correct
and remain unamended and in full force and effect.

 

(e) Opinion of Counsel. The Company shall have caused the opinion of Paul,
Hastings, Janofsky & Walker, LLP, dated the Second Closing Date, relating to the
transactions contemplated by the Second Closing, substantially in the form
attached hereto as Exhibit F to be delivered to the Investors.

 

27



--------------------------------------------------------------------------------

(f) Compliance with Laws. The issuance of Notes and the Warrants at the Second
Closing pursuant to this Agreement and the Warrant Shares and Common Shares upon
exercise of such Warrants and conversion of the Warrant Shares, respectively,
pursuant to the terms of such Warrants, the Series F Certificate of
Determination and this Agreement shall be legally permitted by all Requirements
of Law to which the Company is subject.

 

(g) Qualifications. All authorizations, approvals, consents or permits, if any,
of any Person that are required in connection with the lawful issuance and sale
of the Notes and the Warrants at the Second Closing pursuant to this Agreement
and the Warrant Shares and Common Shares upon exercise of such Warrants and
conversion of the Warrant Shares, respectively, pursuant to the terms of such
Warrants, the Series F Certificate of Determination and this Agreement shall be
duly obtained and effective as of the Second Closing Date.

 

(h) Board Confirmation. The Company shall have sent written notice to the
Investors after March 1, 2005, but on or prior to March 31, 2005, attaching a
resolution or written consent approved by the non-interested members of the
Board of Directors that states that it is in the best interests of the
stockholders and creditors of the Company for the Company to borrow the
aggregate principal amounts set forth opposite the Investors’ names on Schedule
2.1(b).

 

(i) Event of Default. There shall not be, or have been at any time since the
First Closing, an Event of Default (as defined in the Notes) under the Notes
issued to the Investors at the First Closing.

 

(j) Deliveries. Simultaneously with the Second Closing, the Company shall make
the deliveries set forth in Section 2.4(e).

 

6.2 Conditions to Company’s Obligations. The Company’s obligation to consummate
the transactions contemplated by the Second Closing pursuant to this Agreement
is subject to the fulfillment at or prior to the Second Closing of the following
conditions, any of which may be waived in whole or in part by the Company:

 

(a) Representations and Warranties. The representations and warranties made by
the Investors in Article IV hereof shall be true and correct on the Second
Closing Date.

 

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Investors on or prior to the Second Closing
Date shall have been performed or complied with.

 

(c) Deliveries. Simultaneously with the Second Closing, the Investors shall make
the deliveries set forth in Section 2.4(f).

 

28



--------------------------------------------------------------------------------

ARTICLE VII

 

INDEMNIFICATION

 

7.1 Indemnification. Except as otherwise provided in this Article VII, the
Company (the “Indemnifying Party”) agrees to indemnify, defend and hold harmless
each of the Investors and their Affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, an “Indemnified Party”) to the fullest extent permitted by law
from and against any and all losses, Claims, or written threats thereof
(including, without limitation, any Claim by a third party), damages, expenses
(including reasonable fees, disbursements and other charges of counsel incurred
by the Indemnified Party in any action between the Indemnifying Party and the
Indemnified Party or between the Indemnified Party and any third party or
otherwise) or other liabilities (collectively, “Losses”) resulting from or
arising out of any breach of any representation or warranty, covenant or
agreement by the Company in the Transaction Documents. The amount of any payment
to any Indemnified Party herewith in respect of any Loss shall be of sufficient
amount to make such Indemnified Party whole for any diminution in value of the
Warrants, the Series F Preferred Stock, the Warrant Shares and/or Common Shares,
as applicable, directly caused by such breach. In connection with the obligation
of the Indemnifying Party to indemnify for expenses as set forth above, the
Indemnifying Party shall, upon presentation of appropriate invoices containing
reasonable detail, reimburse each Indemnified Party for all such expenses
(including reasonable fees, disbursements and other charges of counsel incurred
by the Indemnified Party in any action between the Indemnifying Party and the
Indemnified Party or between the Indemnified Party and any third party) as they
are incurred by such Indemnified Party; provided, however, that if an
Indemnified Party is reimbursed under this Article VII for any expenses, such
reimbursement of expenses shall be refunded to the extent it is finally
judicially determined that the Losses in question resulted primarily from the
willful misconduct or gross negligence of such Indemnified Party.

 

7.2 Notification. Each Indemnified Party under this Article VII shall, promptly
after the receipt of notice of the commencement of any Claim against such
Indemnified Party in respect of which indemnity may be sought from the
Indemnifying Party under this Article VII, notify the Indemnifying Party in
writing of the commencement thereof. The omission of any Indemnified Party to so
notify the Indemnifying Party of any such action shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified
Party (a) other than pursuant to this Article VII or (b) under this Article VII
unless, and only to the extent that, such omission results in the Indemnifying
Party’s forfeiture of substantive rights or defenses. In case any such Claim
shall be brought against any Indemnified Party, and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment; provided,
however, that any Indemnified Party may, at its own expense, retain separate
counsel to participate in such defense at its own expense. Notwithstanding the
foregoing, in any Claim in which both the Indemnifying Party, on the one hand,
and an Indemnified Party, on the other hand,

 

29



--------------------------------------------------------------------------------

are, or are reasonably likely to become, a party, such Indemnified Party shall
have the right to employ separate counsel and to control its own defense of such
Claim if, in the reasonable opinion of counsel to such Indemnified Party, either
(x) one or more defenses are available to the Indemnified Party that are not
available to the Indemnifying Party or (y) a conflict or potential conflict
exists between the Indemnifying Party, on the one hand, and such Indemnified
Party, on the other hand, that would make such separate representation
advisable; provided, however, that the Indemnifying Party (i) shall not be
liable for the fees and expenses of more than one counsel to all Indemnified
Parties and (ii) shall reimburse the Indemnified Parties for all of such fees
and expenses of such counsel incurred in any action between the Indemnifying
Party and the Indemnified Parties or between the Indemnified Parties and any
third party, as such expenses are incurred; provided, however, that if an
Indemnified Party is reimbursed under this Article VII for any expenses, such
reimbursement of expenses shall be refunded to the extent it is finally
judicially determined that the Losses in question resulted primarily from the
willful misconduct or gross negligence of such Indemnified Party. The
Indemnifying Party agrees that it will not, without the prior written consent of
the Indemnified Party, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim relating to the matters contemplated
hereby (if any Indemnified Party is a party thereto or has been actually
threatened to be made a party thereto) unless such settlement, compromise or
consent includes an unconditional release of each Indemnified Party from all
liability arising or that may arise out of such Claim. The Indemnifying Party
shall not be liable for any settlement of any Claim effected against an
Indemnified Party without the Indemnifying Party’s written consent, which
consent shall not be unreasonably withheld. The rights accorded to an
Indemnified Party hereunder shall be in addition to any rights that any
Indemnified Party may have at common law, by separate agreement or otherwise;
provided, however, that notwithstanding the foregoing or anything to the
contrary contained in this Agreement, nothing in this Article VII shall restrict
or limit any rights that any Indemnified Party may have to seek equitable
relief.

 

7.3 Contribution. If the indemnification provided for in this Article VII from
the Indemnifying Party is unavailable to an Indemnified Party hereunder in
respect of any Losses referred to herein, then the Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted in such Losses,
as well as any other relevant equitable considerations. The relative faults of
such Indemnifying Party and Indemnified Party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the Losses referred
to above shall be deemed to include, subject to the limitations set forth in
Section 7.1 and Section 7.2, any reasonable legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

 

COVENANTS

 

The Company hereby covenants and agrees with the Investors as follows:

 

8.1 Financial Statements and Other Information. If any time the Company is not
subject to the periodic disclosure obligations of the Exchange Act, the Company
shall deliver to each Investor, in form and substance satisfactory to such
Investor:

 

(a) as soon as available, but not later than ninety (90) days after the end of
each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
the related statements of operations and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, all in reasonable detail and accompanied by a management summary and
analysis of the operations of the Company for such fiscal year and by the
opinion of a nationally recognized independent certified public accounting firm
which report shall state without qualification that such financial statements
present fairly the financial condition as of such date and results of operations
and cash flows for the periods indicated in conformity with GAAP applied on a
consistent basis;

 

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year,
the unaudited consolidated balance sheet of the Company and its Subsidiaries,
and the related statements of operations and cash flows for such quarter and for
the period commencing on the first day of the fiscal year and ending on the last
day of such quarter, all certified by an appropriate officer of the Company as
presenting fairly the consolidated financial condition as of such date and
results of operations and cash flows for the periods indicated in conformity
with GAAP applied on a consistent basis, subject to normal year-end adjustments
and the absence of footnotes required by GAAP; and

 

(c) as soon as available, but in any event not later than ten (10) days after
the end of each month of each fiscal year, the unaudited consolidated balance
sheet of the Company and its Subsidiaries, and the related statements of
operations and cash flows for such month and for the period commencing on the
first day of the fiscal year and ending on the last day of such month, all
certified by an appropriate officer of the Company as presenting fairly the
consolidated financial condition as of such date and results of operations and
cash flows for the periods indicated in conformity with GAAP applied on a
consistent basis, subject to normal year-end adjustments and the absence of
footnotes required by GAAP.

 

8.2 FIRPTA Certificate. If requested by any of the Investors, as promptly as
practicable, but not later than five (5) days after the end of each fiscal year
of the Company, the Company shall deliver to such Investor, in form and
substance satisfactory to such Investor, a certificate signed by the Chief
Executive Officer of the

 

31



--------------------------------------------------------------------------------

Company in customary form certifying that the Company is not a “foreign person”
within the meaning of Section 1445 of the Code.

 

8.3 Reservation of Series F Preferred Stock and Common Stock. The Company shall
at all times reserve and keep available out of its authorized shares of Series F
Preferred Stock, solely for the purpose of issue or delivery upon exercise of
the Warrants, as provided therein, the maximum number of shares of Series F
Preferred Stock that may be issuable or deliverable upon such exercise. The
Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issue or delivery upon
conversion of the Series F Preferred Stock, as provided in the Series F
Certificate of Determination, the maximum number of shares of Common Stock that
may be issuable or deliverable upon such conversion. The Company shall issue
such shares of Series F Preferred Stock and Common Stock, in accordance with the
terms of the Warrants and Series F Certificate of Determination, as the case may
be, and otherwise comply with the terms hereof and thereof.

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination. Sections 2.4(b), 2.4(e) and 2.4(f) of this Agreement and the
obligation of the Investors to consummate the Second Closing shall automatically
terminate and be of no further force or effect:

 

(a) at any time on or prior to the Second Closing Date, by mutual written
consent of the Company and the Investors;

 

(b) at the election of the Company or the Investors by written notice to the
other parties hereto after 5:00 p.m., New York time, on March 31, 2005, if the
Second Closing shall not have occurred through no fault of the terminating party
on or prior to such date, unless such date is extended by the mutual written
consent of the Company and the Investors;

 

(c) at the election of the Company or any of the non-defaulting Investors, if
there has been a material breach of any representation, warranty, covenant or
agreement on the part of either of the General Atlantic Entities or Campina
contained in this Agreement or the other Transaction Documents, which breach has
not been cured within ten (10) Business Days of notice to the Investors of such
breach; or

 

(d) at the election of any of the Investors, if there has been a material breach
of any representation, warranty, covenant or agreement on the part of the
Company contained in this Agreement or the other Transaction Documents, which
breach has not been cured within ten (10) Business Days notice to the Company of
such breach.

 

None of the parties hereto shall have any liability arising out of a termination
pursuant to this Section 9.1.

 

32



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

10.1 Survival of Representations and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement until the date that is ninety (90) days after the receipt by the
Investors of audited financial statements of the Company for the fiscal year
ending December 31, 2004 (or, if such fiscal year changes and no such audited
consolidated financial statements are available, then the successor fiscal
year), except for (a) Sections 3.1, 3.2, 3.4, 3.7, 3.13 and 3.23, which
representations and warranties shall survive until the third anniversary of the
Initial Closing Date, and (b) Section 3.11, which shall survive until the later
to occur of (i) the lapse of the statute of limitations with respect to the
assessment of any Tax to which such representation and warranty relates
(including any extensions or waivers thereof) and (ii) sixty (60) days after the
final administrative or judicial determination of the Taxes to which such
representation and warranty relates, and no claim with respect to Section 3.11
may be asserted thereafter with the exception of claims arising out of any fact,
circumstance, action or proceeding to which the party asserting such claim shall
have given notice to the other parties to this Agreement prior to the
termination of such period of reasonable belief that a tax liability will
subsequently arise therefrom.

 

10.2 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

if to the Company:

 

Critical Path, Inc.

350 The Embarcadero

San Francisco, CA 94105

Telecopy: (415) 541-2300

Attention: Chief Financial Officer

 

with a copy to, which shall not constitute notice to the Company:

 

Paul, Hastings, Janofsky & Walker LLP

55 Second Street, 24th Floor

San Francisco, California 94105-3441

Telecopy: (415) 856-7100

Attention: Gregg Vignos, Esq.

 

33



--------------------------------------------------------------------------------

if to the Investors:

 

if to any of the General Atlantic Entities:

 

c/o General Atlantic Service Corporation

3 Pickwick Plaza

Greenwich, CT 06830

Telecopy: (203) 622-8818

Attention: Matthew Nimetz

Thomas J. Murphy

 

with a copy to, which shall not constitute notice:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telecopy: (212) 757-3990

Attention: Douglas A. Cifu, Esq.

 

if to Campina Enterprises Limited:

 

c/o 7th Floor

Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Telecopy: (852) 2845-2057

Attention: Mr. Edmond Ip

 

(iv) if to Richmond III, LLC:

 

Richmond III, LLC

10563 Brunswick Road, Suite 7

Grass Valley, CA 95945

Telecopy: 530-272-0556

Attention: Peter Kellner

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 10.2 designate another address or Person for
receipt of notices hereunder.

 

34



--------------------------------------------------------------------------------

10.3 Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. Subject to applicable securities laws and the terms and
conditions thereof, the Investors may assign any of their rights under this
Agreement to any of their respective Affiliates. The Company may not assign any
of its rights under this Agreement without the written consent of the Investors.
Except as provided in Article VII, no Person other than the parties hereto and
their successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

10.4 Amendment and Waiver.

 

(a) No failure or delay on the part of the Company or the Investors in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
the Investors at law, in equity or otherwise.

 

(b) Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by the Company or the Investors from the terms of any provision of
this Agreement, shall be effective (i) only if it is made or given in writing
and signed by the Company and the Investors, and (ii) only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances.

 

(c) The Investors acknowledge and agree that notwithstanding the terms and
provisions of this Agreement and the Notes, no Investor shall be entitled to
take any action permitted to be taken by such Investor under this Agreement or
the Notes unless such Investor holds, together with its Affiliates, Notes having
an aggregate principal amount equal to at least 40% of the aggregate principal
amount of all of the Notes issued at the Initial Closing and such Investor gives
prompt written notice to the other Investors after such exercise or exercises.

 

10.5 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

10.6 Richmond III Registration Rights. If a request for Incidental Registration
(as defined in the Registration Rights Agreement) is made under the Registration
Rights Agreement, and to the extent permitted by the Registration Rights
Agreement, the Company agrees, upon the written request of Richmond III, to
include shares of common stock issuable upon conversion of shares of Series F
Preferred Stock

 

35



--------------------------------------------------------------------------------

held by Richmond III in such Incidental Registration, as if Richmond III were a
Designated Holder. The rights and obligations (including provision relating to
registration expenses and indemnification and contribution) of a Designated
Holder under the Registration Rights Agreement shall apply equally to the
registration right granted to Richmond III under this Section to the extent
applicable to effect the registration rights hereunder.

 

10.7 Coinvestor Sub-Group Board Seat. The Company covenants and agrees to cause
the nomination of Mr. Edmond Ip Tak Chuen, as the nominee of the Coinvestor
Sub-group (as defined in the Stockholders Agreement), to the Company’s Board of
Directors at its next board meeting pursuant to its obligation under Section
3.1(b) of the Stockholders Agreement. The Company agrees to provide Mr. Edmond
Ip Tak Chuen, so long as he is a member of the Company’s Board of Directors,
copies of all materials which the Company provides to its Board of Directors.
Such materials shall be sent to Mr. Edmond Ip Tak Chuen at the same time that
they are sent to the Company’s Board of Directors.

 

10.8 Observer Rights. The Company covenants and agrees to allow one individual
designated by the Coinvestor Sub-group (who shall initially be Mr. Ma Lai Chee)
and one individual designated by General Atlantic Partners 74, L.P., (on behalf
of General Atlantic Stockholders) (each, an “Observer”) to attend all meetings
of the Company’s Board of Directors in a nonvoting capacity, and in connection
therewith, the Company shall give each Observer copies of all materials which
the Company provides to its Board of Directors, and such materials shall be sent
to the Observers at the same time that they are sent to the Company’s Board of
Directors; provided, however, that the Company reserves the right to exclude the
Observers from access to any material or meeting or portion thereof if the
Company believes upon advice of counsel that such exclusion is reasonably
necessary to preserve the attorney-client privilege, to protect highly
confidential information or for other similar reasons. The decision of the Board
of Directors with respect to the privileged or confidential nature of such
information shall be final and binding. Notice of meetings of the Company’s
Board of Directors to the director nominated by the Coinvestor Sub-group and to
the director nominated by the General Atlantic Stockholders (as defined in the
Stockholders Agreement) shall constitute notice of such meetings to the
Observers.

 

10.9 Certain Series F Preferred Stock Terms. The Company and the Investors agree
as follows:

 

(a) The initial “Series F Conversion Price” (as defined in the Series F
Certificate of Determination) is $1.40, as adjusted pursuant to Section 7(c) of
the Series F Certificate of Determination;

 

(b) The initial “Series F Price Per Share” (as defined in the Series F
Certificate of Determination) is $14.00 (subject to anti-dilution adjustment for
stock splits

 

36



--------------------------------------------------------------------------------

of, combinations of and capital reorganizations with respect to the Series F
Preferred Stock); and

 

(c) The “Series F Closing Date” (as defined in the Series F Certificate of
Determination) is December 30, 2004.

 

10.10 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

 

10.12 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

10.13 Rules of Construction. Unless the context otherwise requires, references
to sections or subsections refer to sections or subsections of this Agreement.

 

10.14 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, and the other Transaction Documents are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement, together with the
exhibits and schedules hereto, and the other Transaction Documents supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

 

10.15 Fees. In the event that the Investors fail to consummate the purchase of
the Notes and the Warrants for any reason, the Company will not be responsible
for any out-of-pocket fees and expenses incurred by the Investors. However, if
the First Closing is consummated, the Company will reimburse the Investors for
all of their reasonable out-of-pocket fees and expenses incurred in connection
with the purchase of the Notes and Warrants, including fees and reasonable
disbursements of counsel.

 

10.16 Publicity; Confidentiality. Except as may be required by applicable
Requirements of Law, none of the parties hereto shall issue a publicity release
or public announcement or otherwise make any disclosure concerning this
Agreement, the transactions contemplated hereby, the Investors or the business,
technology and financial affairs of the Company, without prior approval by the
other parties hereto; provided, however, that nothing in this Agreement shall
restrict any of the Investors from disclosing information (a) that is already
publicly available, (b) that was known to such

 

37



--------------------------------------------------------------------------------

Investor on a non-confidential basis prior to its disclosure by the Company, (c)
that may be required or appropriate in response to any summons or subpoena or in
connection with any litigation, provided that such Investor will use reasonable
efforts to notify the Company in advance of such disclosure so as to permit the
Company to seek a protective order or otherwise contest such disclosure, and
such Investor will use reasonable efforts to cooperate, at the expense of the
Company, with the Company in pursuing any such protective order, (d) to the
extent that such Investor reasonably believes it appropriate in order to comply
with any Requirement of Law, (e) to such Investor’s or the Company’s officers,
directors, shareholders, advisors, employees, members, partners, controlling
persons, auditors or counsel or (f) to Persons from whom releases, consents or
approvals are required, or to whom notice is required to be provided, pursuant
to the transactions contemplated by the Transaction Documents. If any
announcement is required by any Requirement of Law to be made by any party
hereto, prior to making such announcement such party will deliver a draft of
such announcement to the other parties and shall give the other parties
reasonable opportunity to comment thereon; provided, however, that the Investors
may file an amendment to their Schedule 13D and Forms 4 with the Commission
without either soliciting any comments from any of the other parties hereto or
delivering a copy of such filings to any of the other parties hereto, except as
required by law or regulation. Each of the Investors acknowledge that if such
Investor becomes aware of material non-public information, such Investor’s
ability to trade in the Company’s securities may be restricted.

 

10.17 Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

 

[the remainder of this page intentionally left blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Note and Warrant Purchase Agreement on the date first written
above.

 

   

CRITICAL PATH, INC., a California corporation

By:    /s/ Michael Zukerman

Name:

  Michael Zukerman

Title:

  Executive Vice President,
General Counsel and Secretary

 

Dated: December 29, 2004

 

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

    GENERAL ATLANTIC PARTNERS 74, L.P.     By:  

GENERAL ATLANTIC PARTNERS, LLC,

its General Partner

By:    /s/ Matthew Nimetz    

Name:

  Matthew Nimetz    

Title:

  A Managing Member    

GAP COINVESTMENT PARTNERS II, L.P.

By:    /s/ Matthew Nimetz    

Name:

  Matthew Nimetz    

Title:

  A General Partner    

GAPSTAR, LLC

   

By:

 

GENERAL ATLANTIC PARTNERS, LLC,

its Sole Member

By:    /s/ Matthew Nimetz    

Name:

  Matthew Nimetz    

Title:

  A Managing Member    

GAPCO GMBH & CO. KG

   

By:

 

GAPCO MANAGEMENT GMBH,

its General Partner

By:    /s/ Matthew Nimetz    

Name:

  Matthew Nimetz    

Title:

  Managing Director

 

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

CAMPINA ENTERPRISES LIMITED By:  

/s/ Ma Lai Chee

   

Name: Ma Lai Chee

   

Title: Authorised Person

 

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

RICHMOND III, LLC By:  

/s/ Peter Kellner

   

Name: Peter Kellner

   

Title: Managing Member

 

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

 

Initial Closing

 

Investors

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Principal
Amount of Note


--------------------------------------------------------------------------------

  

Shares of Series F

Preferred Stock subject

to Warrant

--------------------------------------------------------------------------------

General Atlantic Partners 74, L.P.

   $ 4,146,663.81    $ 4,146,663.81    88,857

GapStar, LLC

   $ 321,256.48    $ 321,256.48    6,884

GAP Coinvestment Partners II, L.P.

   $ 523,982.98    $ 523,982.98    11,228

GAPCO GmbH & Co. KG

   $ 8,096.73    $ 8,096.73    173

Campina Enterprises Limited

   $ 5,000,000    $ 5,000,000    107,142

Richmond III, LLC

   $ 1,000,000    $ 1,000,000    21,428

Total:

   $ 11,000,000    $ 11,000,000    235,712

 



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)

 

Second Closing

 

Investors

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Principal
Amount of Note


--------------------------------------------------------------------------------

  

Shares of Series F

Preferred Stock subject

to Warrant

--------------------------------------------------------------------------------

General Atlantic Partners 74, L.P.

   $ 2,695,331.48    $ 2,695,331.48    57,758

GapStar, LLC

   $ 208,816.71    $ 208,816.71    4,474

GAP Coinvestment Partners II, L.P.

   $ 340,588.94    $ 340,588.94    7,298

GAPCO GmbH & Co. KG

   $ 5,262.87    $ 5,262.87    112

Campina Enterprises Limited

   $ 3,250,000    $ 3,250,000    69,642

Richmond III, LLC

   $ 500,000    $ 500,000    10,714

Total:

   $ 7,000,000    $ 7,000,000    149,998

 